Citation Nr: 0635513	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  99-16 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a disability of the 
feet, to include bone spurs.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The veteran testified at a March 1999 hearing before a 
hearing officer and a September 2001 hearing before the 
undersigned Veterans Law Judge.

In August 2003, the Board remanded the case for further 
development.  When the matter was returned to the Board in 
March 2005, the Board denied the veteran's claims.  In that 
decision, the Board noted that a review of the veteran's 
service medical records and subsequent treatment records 
showed that he reported problems with nervousness at the time 
of his May 1970 induction examination.  Further, at the time 
of his October 1973 separation examination, he reported he 
had been treated with medication for "nerves" in 1972, 
while serving in Vietnam.  Recent VA examination reports 
indicated diagnoses of major depression, generalized anxiety 
disorder and dysthymic disorder.  The Board therefore found 
that the record reasonably raised a claim of entitlement to 
service connection for an acquired psychiatric disorder other 
than PTSD.  As the issue had not been considered by VA, it 
was referred to the RO for appropriate action.

The veteran appealed the Board's March 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2006 order, the Court granted the parties' joint 
motion for remand, vacating the Board's decision and 
remanding the case for compliance with the terms of the joint 
motion.  

The issue of entitlement to service connection for a 
disability of the feet, to include bone spurs is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

The weight of the medical evidence is against a showing that 
the veteran has PTSD.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in March 2004, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection and offered to assist him in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the veteran needed to submit and what evidence VA would try 
to obtain.  The veteran was also invited to send additional 
evidence.  In addition, the RO has advised the veteran of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  The veteran and 
his representative were provided with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the veteran's claim, and also of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the November 2004 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative had time to consider the content of the notice 
and respond with any additional evidence or information 
relevant to the claim.  Based on the above, the Board 
concludes that any defect in the timing of the VCAA notice is 
harmless error.  See generally, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Board notes 
that the veteran was afforded notice regarding his basic 
claim for service connection, but has not been provided 
notice regarding disability ratings and effective dates.  
Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  In this regard, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service private and VA treatment reports, VA 
examination reports, the veteran's testimony before the Board 
and the RO, and statements submitted by the veteran, his 
friends and relatives, and his representative in support of 
the claim.  In addition, the Board notes that this matter has 
been previously remanded for additional development, to 
include affording the veteran an opportunity to be examined 
in connection with his claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.



II.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.

Following a careful review of the record, the Board finds 
that service connection is not warranted for PTSD.  

A.  Factual Background

In his May 1970 medical history report, the veteran reported 
that he had had trouble sleeping and nervous trouble.  He had 
not sought treatment for these complaints.  The accompanying 
induction examination report reveals that a psychiatric 
evaluation was normal.  The veteran's October 1973 separation 
examination report shows normal psychiatric examination.  
However, a hand written notation with the veteran's signature 
on the examination report indicates that he was treated with 
medication for "nerves" in 1972 while stationed in Vietnam.  

Private treatment records, dating from November to December 
1980, show the veteran was treated for a gunshot wound to the 
left jaw and neck and for a depressive reaction.  Reportedly 
a hitchhiker shot him.  A February 1999 treatment record 
indicates the veteran continued to receive treatment at VA 
for anxiety and depression.

January 1998 VA treatment records show the veteran was 
diagnosed with major depression and PTSD.  The veteran stated 
that he was first diagnosed with PTSD in January 1998 at VA.  
He attended PTSD group and individual therapy sessions.  The 
assessments were PTSD, among other conditions. 

An April 1998 VA psychiatric examination report shows that 
the veteran was a door gunner in Vietnam from 1971 to 1972, 
despite his military occupational specialty (MOS) of air 
traffic controller.  He reportedly witnessed and participated 
in numerous atrocities and once picked up vigilantes who 
displayed human ears in front of him.  The examiner opined 
that the veteran was exposed to death and serious injury and 
his response involved intense fear.  The examiner listed the 
veteran's psychiatric symptoms and diagnosed alcohol abuse in 
full remission.

VA treatment records, dating from May to July 1998, note 
ongoing treatment for diagnosed PTSD.  

In a February 1999 letter, the veteran's treating VA 
psychiatrist states that he had treated the veteran for PTSD.  
He further states that the veteran saw heavy combat while 
serving with the 101st Airborne, was under both direct and 
indirect fire, and also witnessed much carnage as a door 
gunner.  He opines that the veteran was severely disabled as 
a result of his diagnosed PTSD.

VA treatment records, dating from January to June 1999, 
predominantly show ongoing treatment for diagnosed probable 
PTSD and major depression. 

During his March 1999 personal hearing, the veteran testified 
that, although his MOS was air traffic controller, he 
actually served as a door gunner in a helicopter during his 
service in Vietnam.  He testified that he was involved in 
several skirmishes and had witnessed helicopter emergencies, 
which included the downing of the Australian ambassador's 
helicopter.  He believed he had been treated for nerves in 
service, but could not remember his treatment.  He had been 
married two times and had held over twenty jobs since his 
discharge from served.  

Statements from the veteran's mother, sister and brother, 
dated in April 1999, indicate that the veteran changed 
dramatically after he served in Vietnam.  The veteran's 
brother, in his statement, notes that he too served in 
Vietnam, was wounded three times, was awarded the Silver Star 
medal and is currently rated 100 percent disabled for his 
service-connected PTSD.  The brother states that he 
recognizes PTSD symptoms in the veteran.

A June 2000 VA psychiatric examination report notes the 
veteran's history.  When the examiner inquired about the 
specifics surrounding the veteran's in-service stressors, he 
declined comment because it made him feel bad.  Upon review 
of the veteran's claims file, the examiner also identified 
two other possibly significant events in his life, when he 
was treated for suspected meningitis at age 8 and in 1980 
when he was shot by a hitchhiker and subsequently treated by 
a psychiatrist.  The diagnoses included dysthymic disorder, 
major depressive disorder and general anxiety disorder.  The 
examiner noted that the veteran had been treated for 
depressive symptoms as far back as 1980 when he was shot in 
the neck.  

A November 2000 letter from the veteran's treating VA 
psychiatrist indicates that he was currently undergoing 
treatment for diagnosed PTSD.  The physician opined that the 
veteran's current problems with anger management made him 
unemployable at that time.

A July 2001 psychological evaluation, conducted for SSA 
disability benefits, notes the veteran complained of PTSD and 
depression and that VA treatment records reported severe 
symptoms.  The diagnoses were depression and PTSD.  Another 
private psychological evaluation, conducted in July 2001, 
also shows diagnoses of PTSD and a single episode of major 
depression.

An August 2001 SSA disability determination found the veteran 
disabled due to anxiety disorders.

During his November 2001 Travel Board hearing before the 
undersigned, the veteran testified that he served in Vietnam 
for ten months as a combatant.  Although his MOS was air 
traffic controller, he served as a door gunner and was 
responsible for protecting and defending the aircraft and 
gave suppressing fire.  He further testified that once he was 
frightened when six disguised men jumped onto the helicopter.  
He observed that they had human ears with them.  On one 
occasion, he was aboard a helicopter that needed to make an 
emergency landing.  He also testified that he was in Typhoon 
Hester and the sheer volume of the precipitation was a 
significant stressor.  He testified that he had been awarded 
disability benefits for diagnosed PTSD from the Social 
Security Administration.  

VA treatment records, dating from June 2000 to March 2003, 
show ongoing treatment primarily for the veteran's diagnosed 
PTSD.  A February 2001 psychiatric treatment record notes 
that the veteran's wife stated she felt that the veteran did 
not have PTSD.  

In a June 2003 letter, U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) provided corroboration 
that Typhoon Hester occurred during the veteran's service in 
Vietnam and also provided the debriefing report of the 
commanding officer of the 12th combat aviation group which 
verified combat operations with helicopter support during the 
veteran's tenure in Vietnam.

In September 2004, the veteran underwent a VA psychiatric 
examination.  The examiner indicated that the veteran's 
claims file was reviewed in connection with the examination 
and report.  The veteran reported experiences in Vietnam, 
including shooting a person that he though was the enemy from 
a helicopter in a firearms exchange.  He also indicated that 
he worked close to the airbase mortuary and saw body bags 
stacked there.  The examiner noted the veteran's medical 
history in service and after service.  The examiner also 
specifically noted the results of August 2004 psychological 
testing, which was requested by the examiner in connection 
with the examination.  This testing found that the veteran 
reported in-service stressors of being in a helicopter crash 
and shooting a man as a gunner on a helicopter.  The test 
report also indicated that the veteran had been shot in the 
face after service during a robbery committed by a hitchhiker 
in his car.  The test report noted that, although other test 
results were consistent with a PTSD diagnosis, the MMPI-2 
showed scores indicative of a high probability of 
exaggeration and possibly faking of symptoms.  The test 
report indicated that the veteran's reported symptoms and 
history were most consistent with PTSD, dysthymia and 
episodic major depression and consistent with an underlying 
personality disorder associated with schizoid behaviors.  
Based on the foregoing, and based upon an examination of the 
veteran and his claims file, the September 2004 VA examiner 
found that the veteran did not meet the full criteria for the 
diagnosis of PTSD at that time. The veteran was diagnosed 
with dysthymic disorder

B. Analysis.

Based on the foregoing, the Board finds therefore that the 
weight of the evidence is against a finding that the 
veteran's suffers from clinical PTSD.  The veteran's medical 
record shows multiple and conflicting diagnoses regarding his 
psychiatric condition.  The veteran's service medical records 
indicate that the veteran reported that he had had trouble 
sleeping and nervous trouble.  He did not seek treatment for 
these complaints.  In addition, the veteran's October 1973 
separation examination report shows normal psychiatric 
examination, although, a hand written notation with the 
veteran's signature on the examination report indicates that 
he was treated with medication for "nerves" in 1972 while 
stationed in Vietnam.  

Post-service private treatment records, dating from November 
to December 1980, show the veteran was treated for a gunshot 
wound to the left jaw and neck and for a depressive reaction.  
The veteran received treatment at VA for anxiety and 
depression.  Other records indicate that the veteran was 
diagnosed with major depression and PTSD.   An August 2001 
SSA disability determination found the veteran disabled due 
to anxiety disorders.

The veteran has been afforded several VA examinations in 
connection with his claim.  An April 1998 VA psychiatric 
examination report listed the veteran's psychiatric symptoms 
and diagnosed alcohol abuse in full remission.  A June 2000 
VA psychiatric examination report, which noted the veteran's 
history and indicated that the veteran's claims file had been 
reviewed, diagnosed the veteran with  included dysthymic 
disorder, major depressive disorder and general anxiety 
disorder.  The examiner noted that the veteran had been 
treated for depressive symptoms as far back as 1980 when he 
was shot in the neck.  And finally, in September 2004, the 
veteran underwent an additional VA psychiatric examination in 
connection with his claim.  The examiner, who examined the 
veteran and his full claims file in connection with his 
report, to include the requested August 2004 psychological 
testing, found that the veteran did not meet the full 
criteria for the diagnosis of PTSD. The veteran was diagnosed 
with dysthymic disorder.  

At this point, the Board notes that none of the 
aforementioned VA examiners diagnosed the veteran with PTSD.  
This includes that results of the August 2004 psychiatric 
testing which indicated that, although other test results 
were consistent with a PTSD diagnosis, and that the veteran's 
symptoms were consistent with PTSD, the MMPI-2 showed scores 
indicative of a high probability of exaggeration and possibly 
faking of symptoms.  The test report also indicated that the 
veteran's symptoms were also consistent with dysthymia and 
episodic major depression and consistent with an underlying 
personality disorder associated with schizoid behaviors.  

Here, the Board notes that the parties to the January 2006 
joint motion found that the Board rejected favorable medical 
evidence contained in the August 2004 psychiatric testing 
based on an inaccurate factual premise.  The parties to the 
joint motion specifically indicate that the Board erred when 
it rejected the August 2004 examiner's diagnosis of PTSD 
solely because the VA examiner noted that some of the results 
were indicative of exaggeration or fabrication when, in fact, 
the VA examiner also found that some of the objective 
psychiatric tests revealed that the veteran accurately 
reported his psychological problems and symptoms, and 
indicated that the veteran's symptoms were consistent with 
PTSD.  

Based on a review of the veteran's claims file, the Board 
notes that the August 2004 psychological test results did not 
result in a diagnosis of PTSD.  Rather, the evaluation 
indicated that the veteran's symptoms were most consistent 
with PTSD, dysthymia and episodic major depression, and 
consistent with an underlying personality disorder associated 
with schizoid behaviors.  In addition, the Board does not 
find any inconsistency in the August 2004 test results 
showing that some test results indicate an accurate reporting 
of psychological problems and symptoms, while others were 
indicative of exaggeration or fabrication.  The veteran 
underwent several tests, which showed differing results.  And 
finally, the Board notes that the August 2004 testing was 
completed at the request of the reviewing VA examiner and 
incorporated into his September 2004 report.  The VA examiner 
indicated that he reviewed these results, along with the rest 
of the veteran's claims file, and concluded that the veteran 
did not meet the full criteria for the diagnosis of PTSD. 
Rather, the veteran was diagnosed with dysthymic disorder.  

Here, the Board finds the September 2004 VA examiner's report 
to be most persuasive.  The examiner had the benefit of 
examining both the veteran and his entire claims file, to 
include his many different diagnoses and the accompanying 
reports, and concluded that the veteran did not meet the full 
criteria for a diagnosis of PTSD.  The report also details 
the veteran's medical history and symptoms.  While the 
veteran does carry a diagnosis of PTSD from other physicians, 
these reports are not as thorough and do not indicate a 
thorough and current review of the veteran's claims file.  
The Board thus accords the conclusions of the September 2004 
examiner greater probative value.  See Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence").  

The Board therefore concludes that the weight of the medical 
evidence is against a finding that the veteran currently has 
PTSD.  And without a current diagnosis, a claim for 
entitlement to service connection for such condition cannot 
be sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In finding that the medical evidence is against a 
finding of PTSD, the Board does not question the sincerity of 
the veteran that he has PTSD due to his service.  The Board 
notes, however, that as a lay person, the veteran is not 
competent on his own to establish a medical diagnosis or show 
a medical etiology; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  


ORDER

Service connection for PTSD is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for a disability of the feet, to include bone spurs, must be 
remanded for further action.

In a January 2006 Order, the Court granted a joint motion 
between VA and the veteran in which the parties agreed that 
the veteran's case should be remanded to the Board.  In the 
joint motion, the parties noted that, when the veteran's 
claim was previously before the Board, the Board issued a 
development request asking the RO to afford the veteran an 
orthopedic examination to ascertain the nature and extent of 
the veteran's foot disability, including bilateral bones 
spurs, and to determine whether the veteran's disability had 
its onset or was caused by any incident or event in service.  
The veteran was afforded a VA examination in June 2002. The 
parties to the joint motion noted that the VA examiner found 
that the veteran has not suffered a disability regarding the 
bilateral bone spurs, but also found that the June 2002 
examiner failed to provide an opinion as to whether the 
veteran's partially compensated rearfoot valgus, compensatory 
forefoot varus, and history of gout, were related to service.  
The parties agreed that the matter should be remanded for a 
determination of whether the veteran's current feet 
disability had its onset or was caused by any incident or 
event in service. 

Consistent with the January 2006 Court Order, the Board finds 
that this matter must be remanded in order that the veteran 
may be scheduled for a VA examination in order to adequately 
evaluate the veteran's current disability of the feet. 

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim of service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date.  Upon remand therefore, 
the veteran should be given proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability 
rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to ascertain the nature and 
extent of the disability of the feet, to 
include bilateral bone spurs.  The 
examination should specifically include 
all indicated studies and tests (to 
include range of motion studies and X-
rays); all clinical findings should be 
reported in detail.  The examiner should 
review the claims folder and provide an 
opinion addressing the following 
questions:  (1) Whether the veteran has 
a current disability of the feet, to 
include bilateral bone spurs, that had 
its onset during his period of active 
duty service?  (2) Whether the veteran 
has a current disability of the feet, to 
include bilateral bone spurs, that was 
caused by any incident or event that 
occurred during his period of service?  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  Send 
the claims folder to the examiner for 
review.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
claim.  If any determination remains 
adverse to the veteran, the veteran and 
his attorney must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


